Title: To John Adams from Joseph Bradley Varnum, 22 January 1813
From: Varnum, Joseph Bradley
To: Adams, John



Honoured Sir,
Washington January 22. 1813

I have received your Letter of the 5th. Instant, and I feel a Great degree of Consolation in learning, that you are Gratified with the late proceedings of Congress, in their decision for Building Ships of War. However a System of that kind might be considered impolitic in time of peace, and while Our Country were determined to Suffer the most Egregious wrongs, reather than repel them by force, now in time of a Just War, necessarily entered into for the defence of Our Just Rights, I think that the Measure must be Aplauded by all other Attached to the Interest of Commerce, and of their Country’s Rights.—
I have never entertained but one opinion in regard to the duty of the Government to defend our Commercial, as well as our Agricultural and Manufacturing Rights.—It has always seemed to me, that the Supreme Governor of the Universe, had in his Infinite wisdom marked Out this Country as peculiarly fitted to become a great Commercial, as well as a great Agricultural and Manufacturing Nation: the Means for Effecting these Objects have been liberally portioned out to us, and if we will not improve the Talents put into Our hands, can we Expect any thing better, than seeing them taken from Us, and put into the hands of others?—Commerce is by no means confined in its’ Beneficial opperation to the Merchant alone; the atgriculturalist and the mechanics are proportionate Sharers of the profits and the conveniences derived from it: I have long felt the correctness of this Idea:—If this Sentiment be correct, why is it that so many of Our Citizens are so much Opposed to a War, commenced alone for the defence of Commerce, and the protection of those Men who are necessary to carry it on? And is it not Still more wonderful, that so many in our Seaport Towns, who it would seem are the nearest Allied to the Benefits of Commerce, are doing every thing in their power to parallize the Measures of the Government in their measures for carrying on the War? and Are they not taking Ground the best calculated to porlong the war, or Effect, a disgraceful and ruinous termination of it? Are the people of this favoured, this highly favoured Nation, So lost to the Interest, of the present, and future Generations? Have we those among us who Justly merit the Reproaches heaped upon the Athinneans by Demosthenes? Have we the Pentioners of Phillip in Our Councils, or in Our Borders? Be all this as it may, thrust in God we are not very nigh that Inextricable Gulf, into which the Grecians were basely Betrayed by their Own Citizens. But a Strict Adherence to duty, and a tenacious passeverence in defence of our Righs, Under the auspecies of divine Providence, alone can Save us.
I am very Respectfully Sir / Your Obdt. Servt.
J. B. Varnum